Dear Mr. Dagate:
As attorney for the South Terrebonne Parish Tidewater Management and Conservation District (STPTMCD), you have requested an opinion from this office as to whether or not La. R.S. 38:308
applies to the Board of Commissioners of the STPTMCD effective July 1, 1997. You point out that Act 1407 of 1997 created the Terrebonne Levee and Conservation District (TLCD) effective July 1, 1997, and that the initial Board of Commissioners of TLCD consists of the current seven commissioners of STPTMCD and the seven commissioners of the North Terrebonne Parish Drainage and Conservation District (NTPDCD).
La. R.S. 38:308 is found in Chapter 4 of Title 38, and controls the number of days per diem is allowed for members of the board of commissioners of any levee district or levee and drainagedistrict. Accordingly, it is the opinion of this office that La. R.S. 38:308 clearly applies to the TLCD created by Act 1407 of 1997; and controls the number of days per diem is allowed when members of the Board of Commissioners of the STPTMCD and the NTPDCD are serving as the Board of Commissioners of the TLCD.
La. R.S. 38:3321-3330 and La. R.S. 38:3341-3347 dealing with the STPTMCD and the NTPDCD are found in Chapters 17 and 18 respectively of Title 38. It is the opinion of this office that neither the STPTMCD nor the NTPDCD are classified as either alevee district or a levee and drainage district; and, accordingly, La. R.S. 38:308 does not control the number of days per diem is allowed for members of the Board of Commissioners of the STPTMCD and the NTPDCD when they are serving in that capacity. We note that Section 4 of Act 1407 of 1997 provides that on the date the Governor takes office in the year 2000 La. R. S. 38:3321-3330 and La. R.S. 38:3341-3347 are repealed, and the STPTMCD and the NTPDCD thereafter cease to exist.
If you have any further questions concerning this request or it does not adequately address the matters that you have raised, please do not hesitate to contact our office.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY: __________________________ Robert H. Carpenter, Jr. Assistant Attorney General
RPI/RHC/tp